Citation Nr: 1418818	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-17 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.

2.  Entitlement to service connection for a disability manifested by weakened immune system.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a respiratory disability other than asthma, to include sinusitis, sleep apnea, pulmonary fibrosis, and chronic obstructive pulmonary disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and S.J.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1967.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

The appeal is REMANDED to an agency of original jurisdiction (AOJ).   



REMAND

Since the Veteran was last examined by VA, the evidence suggests a material change in the symptoms of posttraumatic stress disorder, and reexamination is warranted.  

On the claims of service connection the record is insufficient to decide the applicable theories of service connection, and further development under the duty to assist is required.






Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to reauthorize VA to obtain on his behalf the records of Dr. Lagon, pertaining to treatment of asthma in the 1970s, as well as updated records from Baylor All Saints Hospital since 2007.  

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. G. at the University of Texas, pertaining to treatment of a pulmonary disorder.  

3.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to the service-connected posttraumatic stress disorder. 

4.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran currently has a disability manifested by a weakened immune system, and, if so, 

b).  Whether the disability is related to exposure to Agent Orange or the development of a new and separate condition after service?   

The Veteran's file must be made available to the VA examiner for review.  






5.  Afford the Veteran a VA examination to determine:

Whether any current respiratory disability to include asthma, sinusitis, sleep apnea,, pulmonary fibrosis, or chronic obstructive pulmonary disorder are related to exposure to Agent Orange, or the development of new and separate conditions after service?   

The Veteran's file must be made available to the VA examiner for review.  

6.  After the above development, adjudicate the claims.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



